Case 6:19-cr-00236-PGB-GJK Document11 Filed 11/12/19 Page 1 of 1 PagelD 19

 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

vs. CASE NO: 6:19-cr-236-Orl-40GJK

JESSIE LEE MARTINEZ

 

ORDER APPOINTING
FEDERAL PUBLIC DEFENDER

Because the above named defendant has testified under oath or has otherwise satisfied this
Court that he/she: (1) is unable to employ counsel, and (2) does not wish to waive counsel, and
because the interests of justice so require, it is

ORDERED that the Federal Public Defender is appointed to represent the above named
defendant in this case. The defendant may be required to contribute to the cost of this representation
depending on circumstances to be determined at a later date.

DONE and ORDERED in Orlando Florida on November 12, 2019.

LW

~ GREGORY J. ZLLY
UNITED STATES MAGISTRATE JUDGE

Copies furnished to:

United States Marshal
United States Attorney
Federal Public Defender

 
